DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 24 is allowable based on an updated search and examination of all species set forth in claim 24. The restriction requirement among species of claim 24, as set forth in the Office action mailed on 12/4/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a), and the additional searching of other species of claim 24. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/4/2015 is withdrawn.  Claims 38, and 40-48, each directed to individual species of claim 24, are rejoined and fully examined for patentability under 37 CFR 1.104, and are no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 24 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/4/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined invention, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Claims
Claims 24, 38-51 are allowed.

Reasons for Allowance
Independent claim 24 is directed to a group of 12 species of GLP-1 derivative compounds, each having two acylations, at positions 26 and 34, each acylation comprising an acylating end group (protracting moiety) linked by a combination of linkers including a proximal lysine attached to the epsilon amine of the respective GLP-1 lysine at position 26 or 34.  No prior art reference or combination of prior art references reasonably teaches or suggests these particular species.
The closest prior art is WO2011/080103, Garibay et al., previously applied, which however provides relatively broad linker formulas, which when combined with the formulas for protracting moieites result in a large number of possible alternatives. As such, on further consideration, this reference when combined with US 2003/0144471, Jonassen et al., as in the 3/2/2021 35 USC 103 obviousness rejection, does not reasonably teach or suggest the particularly claimed species, nor support a reasonable expectation of success for these species when considering the combined teachings.  As such the previous 35 USC 103 obviousness rejection of claims 24, 39, 50 and 51 over Garibay in view of Jonassen is withdrawn.
Another prior art reference, WO/2013/037690, Lau et al., assignee Novo Nordisk A/S, published 3/21/13, teaches as a component of its linker section a proximal lysine attached to the epsilon amine of each of two GLP-1 lysines.  This is found in only several of the embodiments, e.g., Example 18 page 82 to Example 21, page 86.  However, the other components of the linker sections of these species are polypeptides of differing lengths, and there is no motivation based on the results of these versus other 
The rejection of claims 24, 39, 50 and 51 over WO/2012/062804, Kofoed et al., assignee Novo Nordisk A/S, is withdrawn based on the disqualification of that reference.
The rejection of claims 24, 39, 50 and 51 over WO/2012/062804, Kofoed et al., assignee Novo Nordisk A/S, in view of US 2003/0144471, inventors Jonassen et al., is withdrawn based on the disqualification of the Kofoed reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658